Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 4/26/21.  Claims  1-17  are pending and considered on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-12, and 14  rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lin 2017 (Journal of Solid State Science and Technology, 6(3) N3113-N3116, 2017) published Feb 23, 2017.
Lin 2017 teach a method of making composite shell particles (e.g. microspheres) with the following steps:
culturing the bacteria Shewanella sp. or Pandoraea sp. in Lysogen broth (i.e. LB broth) with 0.7M of sugar (e.g. carbon source), 5-100 mM of molybdate (Na2MoO4 · 2H2O) or tungstate salts (Na2WO4) which are metal oxides (pg. N3113, Method and paragraph bridging cols 1 and 2 of  pg. N3115);
The bacteria are incubated at 37°C in the LB broth modified with the metal oxides in step (a) for 120 hours (i.e. 5 days)  under aerobic conditions (pg. N3113, Method)
The broth and bacteria a sonicated (e.g. a stress response) to remove the contents inside the bacteria and leave the hollow shells behind (pg. N3113, Method) which are either sphere- or rod-shaped (Figs 1 and 2);  
The broth is sonicated and centrifuged until the shells were precipitated and separated from the aqueous medium and washed with ethanol and water until the powdered mineral BME is dry, powder-like, and sticky-free (pg. N3113, Method); and 
The powdered mineral BME is resuspended in ethanol (e.g. a solution) and dried at 40°C (pg. N3113, Method). 
While they do not expressly teach the resulting wet powered material has a density of 420 kg/m3, this is inherent since Lin 2017 teach a material made by the same steps and conditions as claimed which should inherently produce the same material with the same properties. Also MPEP 2111.04 state a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"  In this case the density in claim 9 is the intended result inside the wherein clause of the method and should be met by the active steps executed in the method.
Therefore the invention as a whole is anticipated by the reference.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 7-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin 2018 (J. Vis. Exp. (131), e57022, (2018)) published Jan, 30, 2018 in view of Lin 2017 (Journal of Solid State Science and Technology, 6(3) N3113-N3116, 2017) published Feb 23, 2017.
Lin 2017 teach a method of making composite shell particles (e.g. microspheres) with the following steps:
culturing the bacteria Shewanella sp. or Pandoraea sp. in Lysogen broth (i.e. LB broth) with 0.7M of sugar (e.g. carbon source), 5-100 mM of molybdate (Na2MoO4 · 2H2O) or tungstate salts (Na2WO4) which are metal oxides (pg. N3113, Method and paragraph bridging cols 1 and 2 of  pg. N3115);
The bacteria are incubated at 37°C in the LB broth modified with the metal oxides in step (a) for 120 hours (i.e. 5 days)  under aerobic conditions (pg. N3113, Method)
The broth and bacteria a sonicated (e.g. a stress response) to remove the contents inside the bacteria and leave the hollow shells behind (pg. N3113, Method) which are either sphere- or rod-shaped (Figs 1 and 2);  
The broth is sonicated and centrifuged until the shells were precipitated and separated from the aqueous medium and washed with ethanol and water until the powdered mineral BME is dry, powder-like, and sticky-free (pg. N3113, Method); and 
The powdered mineral BME is resuspended in ethanol (e.g. a solution) and dried at 40°C (pg. N3113, Method). 
While they do not expressly teach the resulting wet powered material has a density of 420 kg/m3, this is inherent since Lin 2017 teach a material made by the same steps and conditions as claimed which should inherently produce the same material with the same properties. Also MPEP 2111.04 state a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"  In this case the density in claim 9 is the intended result inside the wherein clause of the method and should be met by the active steps executed in the method.
	However, Lin 2017 teach their carbon source (e.g. sugar) is at 0.7M and not 0.01-0.2M.  It would be obvious to use a lower concentration of carbon source in view of Lin 2018 who uses nearly identical steps to produce their molybdate microcapsules by culturing Shawanella sp. and Pandoraea sp. in LB broth with tungstate molybdate salts (Lin 2018, Steps 2-12).  Lin 2018 produces images of microcapsules that are identical to those in Lin 2017 (Compare Figs 1 and 2 of Lin 2017 to Lin 2018).  However Lin 2018 teach that the amount of glucose is 0.124M (Lin 2018, Step 7).  Therefore it would be obvious to use either 0.7 or 0.124M to culture the bacteria to produce metallic microcapsules since both references teach both concentrations are suitable (MPEP 2141 III (B)). 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claim Objections
Claims 2, 3, 4, and 15-17 are objected to since they are free of the art but depend from rejected parent claims.   


In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699